Exhibit 10.1 FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT dated as of May 16, 2014 by and among ICF INTERNATIONAL, INC., ICF CONSULTING GROUP, INC. and other "Borrower" parties hereto from time to time, as Borrowers, CITIZENS BANK OF PENNSYLVANIA, and certain other "Lender" parties hereto from time to time, as Lenders, CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent PNC BANK, NATIONAL ASSOCIATION as Syndication Agent and RBS CITIZENS, N.A. and PNC CAPITAL MARKETS LLC, as Joint Lead Arrangers and Joint Book Running Managers TABLE OF CONTENTS CERTAIN DEFINITIONS 1 INTERPRETIVE PROVISIONS 20 ARTICLE1 COMMITMENT 23 Maximum Loan Amount 23 Use of Proceeds 24 [Reserved] 24 Advances; Payments 24 Alternative Currency Loans; Loans to Foreign Borrowers 27 Field Audits 27 Certain Fees 27 Increases to the Revolving Facility Commitment Amount 28 Appointment of the Primary Operating Company 30 Joinder of New Subsidiaries and Affiliates; Release of Certain Borrowers. 30 ARTICLE 2 LETTERS OF CREDIT 31 Issuance 31 Amounts Advanced Pursuant to Letters of Credit 31 Letter of Credit Fees 32 Documentation 32 Liability for Acts and Omissions 32 ARTICLE 3 SECURITY 33 Security Generally 33 Equity Interests of Subsidiaries and Affiliates 34 No Preference or Priority 35 ARTICLE 4 CONDITIONS TO THE LENDERS' OBLIGATIONS 35 Compliance with Law and Agreements; Third Party Consents 35 Financial Condition 35 Litigation/Bankruptcy 35 Opinion of Counsel 35 No Default 35 Documentation 35 Restatement Costs and Expenses 35 Restatement Matters 36 Security Interests 36 Insurance 36 Due Diligence/Syndication 36 Other Deliveries 37 ARTICLE 5 REPRESENTATIONS AND WARRANTIES 37 Existence and Qualification 37 Authority; Noncontravention 37 Financial Position 37 Payment of Taxes 38 Accuracy of Submitted Information; Omissions 38 Government Contracts/Government Subcontracts 38 No Defaults or Liabilities 39 No Violations of Law 39 Litigation and Proceedings 39 Security Interest in the Collateral 40 Principal Place of Business; Location of Books and Records 40 Fiscal Year 40 Pension Plans 40 O.S.H.A., ADA and Environmental Compliance 41 Intellectual Property 42 Existing or Pending Defaults; Material Contracts 42 Leases and Real Property 42 Labor Relations 42 Assignment of Contracts 42 Contribution Agreement 42 Registered Names 43 Ownership of the ICF Entities 43 Solvency 43 Foreign Assets Control Regulations, Etc. 43 Federal Reserve Regulations 43 Commercial Tort Claims 43 Letter of Credit Rights 43 Intercompany Debt 43 Survival of Representations and Warranties 43 ARTICLE 6 AFFIRMATIVE COVENANTS 44 Payment of Loan Obligations 44 Payment of Taxes 44 Delivery of Financial and Other Statements 44 Maintenance of Records; Review by the Administrative Agent 45 Maintenance of Insurance Coverage 45 Maintenance of Property/Collateral; Performance of Contracts 45 Maintenance of Existence 45 Maintenance of Certain Deposit Accounts with the Administrative Agent 45 Maintenance of Management 46 Disclosure of Defaults, Etc. 46 Security Perfection; Assignment of Claims Act; Payment of Costs 47 Defense of Title to Collateral 47 Compliance with Law 47 Other Collateral Covenants 47 Financial Covenants of the Borrowers 49 [Reserved] 49 Landlord Waivers; Subordination 49 Substitute Notes 49 ARTICLE 7 NEGATIVE COVENANTS 49 Change of Control; Disposition of Assets; Merger 50 Margin Stocks 52 Change of Operations 52 Judgments; Attachments 52 Fiscal Year; Accounting Method 52 Material Adverse Effect 52 Indebtedness; Granting of Security Interests 52 Dividends; Loans; Advances; Investments and Similar Events 54 Sale and Leaseback 55 [Reserved] 55 Lockbox Deposits 55 [Reserved] 55 [Reserved] 55 Anti-Terrorism Laws 55 ARTICLE 8 COLLATERAL ACCOUNT 56 ARTICLE 9 DEFAULT AND REMEDIES 56 Events of Default 56 Remedies 58 ARTICLE 10 THE ADMINISTRATIVE AGENT; AGENCY 60 Appointment 60 General Nature of Administrative Agent's Duties 60 Exercise of Powers 60 General Exculpatory Provisions 61 Administration by the Administrative Agent 62 Lenders Not Relying on the Administrative Agent or Other Lenders 63 Indemnification 63 Administrative Agent in its Individual Capacity; Administrative Agent's Commitment 63 Holders of Notes 63 Successor Administrative Agent 64 Additional Agents 64 Calculations 64 Funding by the Administrative Agent 64 Benefit of Article 66 Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other Reports and Information 66 Replacement of Lenders 67 ARTICLE 11 CERTAIN ADDITIONAL RIGHTS AND 68 Power of Attorney 68 Lockbox 68 Other Agreements 69 ARTICLE 12 MISCELLANEOUS 69 Remedies Cumulative 69 Waiver 69 Notices 69 Entire Agreement; Amendment and Restatement 70 Relationship of the Parties 71 Waiver of Jury Trial and Certain Damages 71 Submission to Jurisdiction; Service of Process; Venue 71 Changes in Capital Requirements; Increased Costs 72 Other Agents, Arrangers, Managers 73 Modification and Waiver 73 Transferability 73 Governing Law; Binding Effect 74 [Reserved] 75 Joint and Several Liability 75 Materiality 75 Reliance on the Administrative Agent 75 The Patriot Act 75 Counterparts 75 Taxes 75 Indemnity 76 Time 77 Publicity 77 Electronic Execution of Loan Documents 77 Internet Transmittal of Information. 77 EXHIBITS Exhibit 1 Request for Advance and Certification Exhibit 1(a) Request for Swing Line Loan Advance Exhibit 2 LIBOR Election Form and Certification Exhibit 3 LIBOR Interest Election Procedure and Requirements Exhibit 4 [ Reserved ] Exhibit 5 Quarterly Covenant Compliance/Non-Default Certificate Exhibit 6 Form of Joinder Agreement Exhibit 7 Pricing Grid Exhibit 8 Form of Assignment and Acceptance Agreement Exhibit 9 [ Reserved ] Exhibit 10 Incremental Revolving Facility Assumption Agreement Exhibit 11 Lender Authorization SCHEDULES Schedule A Borrowers Schedule A-1 Foreign Borrowers Schedule A-2 Non-Borrower Affiliates Schedule A-3 Excluded Non-Borrower Affiliates Schedule A-4 Domestic Non-Borrower Affiliates Schedule B Permitted Foreign Bank Accounts Schedule C Jones & Stokes Joint Venture Entities Schedule 1 Lender Commitments/Percentages Schedule 2 Principal Places of Business/Books and Records Location(s) Schedule 5.2 Conflicts Schedule 5.3 Financial Statements Schedule 5.6(a) Government Contracts Constituting Material Contracts Schedule 5.6(b) Government Contract Compliance with Regulatory Requirements; Government Contract Defaults Schedule 5.6(d) Government Contract Terminations for Default Schedule 5.6(e) Government Contract Suspensions, Debarments, Etc. Schedule 5.6(f) Government Contract Investigations, Audits, Etc. Schedule 5.9 Litigation and Proceedings Schedule 5.11 Primary U.S. Business Locations Schedule 5.13(a) Under Funded Pension Plans Schedule 5.13(b) Non-Exempt ERISA Transactions Schedule 5.13(c) Terminated Pension Plans Schedule 5.15(a) Intellectual Property Schedule 5.15(b) Intellectual Property Royalty Payments Schedule 5.18 Labor Agreements Schedule 5.22 Minority Shareholders Schedule 5.26 Commercial Tort Claims Schedule 5.27 Letter of Credit Rights Schedule 5.28 Intercompany Debt Schedule 7.7(a)(ii) Existing Unsecured Indebtedness Schedule 7.7(a)(vii) Secured Existing Indebtedness Schedule 7.8(c) Existing Loans, Advances and/or Investments (including those to Non-Borrower Affiliates and Excluded Non-Borrower Affiliates) FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT THIS FOURTH AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT is executed as of May 16, 2014, and is by and among (i) CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank, acting in the capacity of a Lender, the Swing Line Lender and as the Administrative Agent for the Lenders; (ii) certain other "Lender" parties to this Fourth Amended and Restated Business Loan and Security Agreement from time to time; (iii)ICF INTERNATIONAL, INC., a Delaware corporation, ICF CONSULTING GROUP, INC., a Delaware corporation and certain other "Borrower" parties to this Fourth Amended and Restated Business Loan and Security Agreement from time to time; and (iv) RBS CITIZENS, N.A. and PNC CAPITAL MARKETS LLC, acting in the capacity of joint lead arrangers and joint book running managers. W I T N E S S E T H T H A T : WHEREAS, pursuant to a certain Third Amended and Restated Business Loan and Security Agreement dated as of March 14, 2012 (as heretofore amended, modified or restated from time to time, the "Existing Loan Agreement") by and among certain Borrowers, the Administrative Agent and certain Lenders, certain Borrowers obtained loans and certain other financial accommodations (collectively, the "Existing Loan") from certain Lenders in the aggregate maximum principal amount of Four Hundred Million and No/100 Dollars ($400,000,000.00); and WHEREAS, the Borrowers, the Administrative Agent and the Lenders have agreed to amend and restate the Existing Loan Agreement, in its entirety, to, among other things, extend the maturity date of the Existing Loan, as hereinafter provided. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, Ten Dollars ($10.00) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree, represent and warrant as follows: CERTAIN DEFINITIONS For the purposes of this Fourth Amended and Restated Business Loan and Security Agreement, the terms set forth below shall have the following definitions: "Account Debtor" shall mean any Person who is indebted to one (1) or more of the Borrowers for the payment of any Receivable. "Accounts" shall have the meaning attributed to such term by the UCC, and shall include any and all of the following, whether now or hereafter existing: (a) all accounts receivable, other receivables, book debts and other forms of obligations (including any such obligations that may be characterized as an account or contract right under the UCC, but excluding forms of obligations evidenced by Chattel Paper, or Instruments), (b) all rights in, to and under all purchase orders or receipts for goods or services, (c) all rights to any goods represented by any of the foregoing (including unpaid sellers' rights of rescission, replevin, reclamation and stoppage in transit and rights to returned, reclaimed or repossessed goods), (d) all rights to payment due for property sold, leased, licensed, assigned or otherwise disposed of, for a policy of insurance issued or to be issued, for a secondary obligation incurred or to be incurred, for energy provided or to be provided, for the use or hire of a vessel under a charter or other contract, arising out of the use of a credit card or charge card, or for services rendered or to be rendered in connection with any other transaction (whether or not yet earned by performance), (e) all "health care insurance receivables", as such term is defined in the UCC and (f) all collateral security of any kind, given by any Person with respect to any of the foregoing. "ADA" shall have the meaning attributed to such term in Section5.14(a) of this Agreement. 1 "Additional Base Rate Interest Margin" shall have the meaning attributed to such term in Section 1.4(b) of this Agreement and in Exhibit 7 attached to this Agreement. "Additional Equity Stock" shall mean Equity Interests (including options, warrants or rights to purchase) of any ICF Entity issued to any Person on or after the Restatement Date. "Additional Libor Interest Margin" shall have the meaning attributed to such term in Section 1.4(b) of this Agreement and in Exhibit 7 attached to this Agreement. "Administrative Agent" shall mean Citizens Bank or any of its affiliates, acting in its capacity as administrative agent for the Lenders, or any successor administrative agent appointed pursuant to Section 10.10 of this Agreement. "Administrative Agent's Commitment" shall have the meaning attributed to such term in Section 10.8(b) of this Agreement. "Affiliate" shall mean, as to any Person, any other Person which, directly or indirectly, is in control of, is controlled by or is under common control with such Person, or which owns, directly or indirectly, five percent (5%) or more of the outstanding equity interests of any Person. "Affirmative Covenant" shall mean any affirmative or similar covenant made by the Borrowers set forth in this Agreement or in any other Loan Document. "Agreement" or "Loan Agreement" shall mean this Fourth Amended and Restated Business Loan and Security Agreement, together with the schedules and exhibits attached hereto and any and all amendments or modifications of this Fourth Amended and Restated Business Loan and Security Agreement or the schedules and exhibits attached hereto. "Alternative Currency" means Euro, Sterling (the lawful currency of the United Kingdom) and, solely with respect to the issuances of Letters of Credit, each other currency (other than Dollars) that is approved in accordance with The Interpretive Provisions Section of this Agreement. "Alternative Currency Loan" means a revolving Loan made to a Borrower pursuant to this Agreement in an Alternative Currency. "Americans with Disabilities Act" shall have the meaning attributed to such term in Section 5.14(a) of this Agreement. “Anti-Corruption Laws” shall mean any and all laws, rules and regulations of any jurisdiction applicable to any and all ICF Entities from time to time concerning or relating to bribery or corruption, and shall include (without limitation) any Anti-Terrorism Law. "Anti-Terrorism Law" shall mean any Applicable Law related to money laundering or financing terrorism, including without limitation, the Patriot Act, the Bank Secrecy Act and the Trading with the Enemy Act. "Applicable Interest Rate" shall mean, as applicable and as of any particular date of determination, (a)the LIBOR Lending Rate, plus the applicable Additional Libor Interest Margin, (b)the Base Rate, plus the applicable Additional Base Rate Interest Margin or (c) the Swing Line Rate, plus the applicable Additional Libor Interest Margin, as more particularly set forth in Section 1.4 of this Agreement and in Exhibit 7 attached to this Agreement. However, if at any time, the interest rate payable pursuant to this Agreement shall exceed the maximum rate of interest that may be charged under Applicable Law, then such interest rate payable hereunder shall equal the maximum rate of interest that may be charged under Applicable Law. 2 "Applicable Laws" shall mean any and all federal, state or local laws, ordinances, statutes, rules or regulations to which any ICF Entity, or the property of any ICF Entity is subject, whether domestic or international. "Approved ESOP" shall have the meaning attributed to such term in Section 7.1(b) of this Agreement. "Approved ESPP" shall have the meaning attributed to such term in Section 7.1(b) of this Agreement. "Bank Secrecy Act" shall mean The Currency and Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), as amended. "Base Rate" shall mean the highest of (a)the Federal Funds Rate, plus one-half of one percent (0.50%), (b) the Prime Rate, or (c) the sum of the LIBOR Lending Rate, plus one percent (1%). "Blocked Person" shall mean any Person that (i) is described in Section 1 of the Anti-Terrorism Order (Executive Order No. 13224), (ii) is publicly identified on the most current list of "Specially Designated Nationals and Blocked Persons" published by the Office of Foreign Assets Control of the US Department of the Treasury (
